DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       RUBA KUMAR SELVARAJ,
                             Appellant,

                                     v.

                     CELINE SHAKILA SELVARAJ,
                              Appellee.

                               No. 4D16-591

                           [February 22, 2018]

  Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Timothy L. Bailey, Judge; L.T. Case No.
FMCE13-014877 (42).

   Gene Reibman, Plantation, for appellant.

   Catherine L. Roselli, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.